DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 3/3/2021. As directed by the amendment, claim 1 was amended, claims 3-4, 9 and 12-20 were cancelled and no new claims were added. Thus, claims 1-2, 5-8 and 10-11 are presently pending in this application
Claims 1-2, 5-8 and 10-11 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Bruce Hare on 4/1/2021. 

The application has been amended as follows:

In Claim 1, lines 14-15, the limitation “the captured fingerprint to the captured reference fingerprint,” has been changed to --the captured fingerprint captured by the fingerprint scanner to the captured reference fingerprint associated with the user,--. 

In Claim 1, line 17, the limitation “portion the captured” has been changed to --portion of the captured--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Mazur (2018/0168229) in view of Adelson (2017/0304563), Rubin (2017/0368273), Manice (2015/0112707), Fornarelli (2018/0256835), and Rabinowitz (2019/0134324) do not specifically disclose the claimed apparatus as presented in the claims 1-2, 5-8 and 10-11. 
Mazur discloses a smart inhaler device (inhaler shown in fig. 1, paragraph 0079) comprising: a flow pathway (flow pathway including space accommodating cartridge, flow meter, pump, and vaporizer, which includes the flow pathway in the nozzle, alternatively, pathway between the different elements are considered as a flow pathway, see fig. 1) comprising a cartridge receptacle that is able to house a cartridge (liquid storage portion 18, see fig. 1, as shown, there is a space that contain the liquid storage portion 18, paragraph 0080, furthermore, Mazur discloses in paragraph 0084 that the liquid storage portion 18 is a separate replaceable cartridge, furthermore, the area that holds the cartridge would be a cartridge receptacle), flow meter (paragraph 0068, Mazur 
Adelson teaches a smart inhaler device (device shown in fig. 1) comprising a wireless communication module (9, fig. 1, paragraphs 0057-0060) to communicate with an external device (see paragraph 0057, Adelson discloses the external device as a smart phone).
Adelson teaches a smart inhaler device (device 500 shown in fig. 5A) comprising a cartridge (603, fig. 5A, paragraph 0108), a sensor (618, fig. 5A, paragraph 0108) that captures identifying information related to the cartridge (paragraph 0108).
Rubin teaches an inhaler (1, fig. 1) comprising a storage that collects usage information related to the inhaler, wherein the usage information comprises a quantity measured by a flow meter and number of doses administered (see paragraph 0087, Rubin discloses a means to electronically store data, and further discloses, the data stored includes flow rate and number of doses used). 
Manice teaches an inhaler (figs. 1-3C) comprising a storage that collects usage information related to the inhaler, the usage information includes timestamp associated with each administered dose (paragraphs 0013 and 0016, Manice discloses that internal memory for storing a record, a time stamp of that dose). 

Rabinowitz discloses a security module utilizing a barcode on a cartridge to determine if the cartridge is a prescribed cartridge or a finger print of the user to determine if the user is an authorized user (see paragraph 0085). 

Therefore, claims 1-2, 5-8 and 10-11 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 

Kamen (2013/0197693) is cited to show a system and method for dispensing oral medications having biometric and cartridge reader.
Portney (2012/0035760) is cited to show a digital dispenser system having biometric and cartridge reader. 
Fauci (2013/0261794) is cited to show a methods and system to secure control and enhance medication adherence comprising biometric and cartridge reader. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TU A VO/Primary Examiner, Art Unit 3785